Citation Nr: 1105755	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, posttraumatic stress disorder 
(PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from ratings decisions of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In order for service connection for PTSD to be present, the 
record must contain (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) evidence establishing a nexus between 
the claimed in-service stressor and the current symptomatology of 
PTSD.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The Veteran 
contends that he has PTSD due to sexual assault and combat 
exposure stressors that occurred in service.

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) as well as 
the evidence discussed below, the Board has restated the issue on 
appeal as entitlement to service connection for an acquired 
psychiatric disorder, to include depression, PTSD and anxiety.  
The Board further notes that in Clemons, the U.S. Court of 
Appeals for Veterans Claims (Court) indicated that it had 
jurisdiction to remand to the Board any matters that were 
reasonably raised below that the Board should have decided, with 
regard to a claim properly before the Court, but failed to do so.  
The Court stated that a claim for benefits based on PTSD 
encompassed benefits based on an anxiety disorder and (or) a 
schizoid disorder because the evidence developed during the 
processing of the claim indicated that the symptoms for which the 
Veteran was seeking VA benefits may have been caused by an 
anxiety and (or) schizoid disorder.

VA is obligated to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. §5103A(d) (West Supp. 2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Though the Veteran was not diagnosed with a psychiatric disorder 
while in service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  
In addition, the Board notes that the Veteran's post-service 
treatment records reflect varying diagnoses of psychiatric 
disorders.  A September 2001 private treatment record shows the 
Veteran was diagnosed as having a major depressive disorder.  A 
December 2005 private treatment record shows the Veteran was 
diagnosed with anxiety while June 2006 and July 2006 private 
treatment records indicate the Veteran was diagnosed with both 
depression and anxiety.  January 2009 VA treatment records show a 
diagnosis of PTSD.  

In addition, there is some confusion as to which stressor caused 
the Veteran's PTSD.  In April 2008 a VA psychologist diagnosed 
the Veteran with PTSD and noted that the overriding cause of his 
PTSD was the claimed sexual assault stressor.  Conversely, in May 
2008, the RO conceded the Veteran's in-service stressor of enemy 
attacks while stationed in Long Binh, Vietnam, but was unable to 
verify his other reported stressors.

The evidence required to support the occurrence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or not 
the veteran was "engaged in combat with the enemy."  38 C.F.R. 
§3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If 
the evidence establishes that the veteran engaged in combat with 
the enemy "and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. §3.304(f)(2).  In 
those cases where the evidence shows that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki, 6 Vet. App. at 98.

Section 3.304(f)(5) governs claims for compensation for PTSD that 
are based on an in-service personal assault, which includes 
sexual assault.  The regulation provides that "evidence from 
sources other than the veteran's service records may corroborate 
the veteran's account of the stressor incident."  38 C.F.R. 
§3.304(f)(5); see Patton v. West, 12 Vet. App. 272, 277 (1999).  
The types of corroborating evidence include, but are not limited 
to "records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy."  38 C.F.R. §3.304(f)(5).

Section 3.304(f)(5) also provides that evidence of changes in 
behavior following an in-service personal assault can corroborate 
a veteran's account of the stressor incident.  38 C.F.R. 
§3.304(f)(5); see Bradford v. Nicholson, 20 Vet. App. 200, 204 
(2006).  Evidence indicating a change in behavior includes, "but 
is not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic or social behavior 
changes."  38 C.F.R. §3.304(f)(5).  In Patton, supra, the Court 
held that a mental-health professional's post-service 
examination, such as the April 2008 VA examination, could be used 
to establish the occurrence of an in-service stressor where the 
stressor is a personal assault.  The Court stated:  "VA has 
provided for special evidentiary-development procedures, 
including interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Patton, 12 
Vet. App. at 280.

In the present case, the Veteran has indicated that soon after 
his separation from active duty, he engaged in alcohol and 
substance abuse, experienced anxiety attacks and was abusive 
toward his first wife, who later divorced him soon after his 
return from Vietnam.  The April 2008 VA examiner did not provide 
an interpretation of the Veteran's behavior changes after active 
service in relation to his PTSD diagnosis in accordance with 
Patton.

Lastly, it is not clear to the Board that the April 2008 VA 
examiner was fully familiar with the Veteran's medical and 
psychological history and certainly did not have access to the 
more extensive kinds of treatment records associated with the 
Veteran's claims file subsequent to the April 2008 VA examination 
(including the records associated with the Veteran's Social 
Security Administration (SSA) disability claim and the Veteran's 
private treatment records from 2001 to 2006).  Based on the 
foregoing, it does not appear likely that the psychologist 
considered all procurable and assembled data by obtaining all 
tests and records that might reasonably illuminate his medical 
analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Given all of the above information, the Board finds that the 
Veteran should be afforded a VA psychiatric examination to 
determine if he currently has any psychiatric disorders 
(including depression, PTSD and anxiety) that are related to, had 
their onset in or were aggravated by active duty service.  
Furthermore and in accordance with Patton, if the Veteran is 
diagnosed with PTSD, the VA examiner is instructed to determine 
whether the stressor was the Veteran's combat exposure or sexual 
assault.  If the stressor is determined to be the sexual assault, 
the VA examiner is instructed to also provide an interpretation 
of the Veteran's behavior changes that occurred immediately after 
his active duty service in his or her diagnosis of PTSD in order 
to help corroborate the occurrence of the sexual assault 
stressor.

The Veteran is hereby notified that it is his responsibility to 
report for the VA examination and to cooperate in the development 
of the case, and that the consequences of failure to report for 
this VA examination without good cause may include denial of his 
claim.  38 C.F.R. §§3.158 and 3.655 (2010).



Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination by an appropriate examiner to 
determine the current nature and etiology 
of any psychiatric disorder found to be 
present.  The examination report is to 
contain a notation that the examiner 
reviewed the entire claims file (including 
the Veteran's service treatment records, 
service personnel records, post-service VA 
treatment records, post-service private 
medical treatment records and SSA 
disability records).  The psychiatric 
examination is to include a review of the 
Veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a)	Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, the examiner 
is asked to specifically identify in the 
report each alleged in-service stressful 
experience, event and/or circumstance, 
as described by the Veteran, that would 
support the PTSD diagnosis; and then, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the alleged 
stressor(s) is related to the Veteran's 
fear of hostile military or terrorist 
activity.  If one of the stressors is 
found to be a sexual assault, the 
examiner is further instructed to 
interpret the Veteran's behavior changes 
following his discharge from active duty 
(including alcohol and substance abuse, 
anxiety attacks and abusive behavior) 
relative to the diagnosis of PTSD in 
order to corroborate that this stressor 
occurred.

b)	Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, to 
include depression and anxiety, and if 
so, please specify the diagnosis (or 
diagnoses)?  Is it at least as likely as 
not (50 percent or greater probability) 
that any current diagnosis of an 
acquired psychiatric disorder, other 
than PTSD: (1) had its onset during 
service; (2) was caused by any event or 
incident that occurred during service; 
(3) was aggravated beyond its natural 
progression by service; or (4) was 
manifested within the year following the 
Veteran's discharge from active duty in 
December 1967?

A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should be 
set forth.  The report of the 
examination should be associated with 
the Veteran's claims file.

2.	Upon completion of the above-requested 
development, the RO is to readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and be afforded the appropriate 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the U.S. Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West Supp. 2010), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) 
(2010).


